PER CURIAM: *
The Federal Public Defender appointed to represent Jose Manuel Muniz-Solis (Muniz) has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Muniz has filed a response. Muniz’s claim that he should have received credit for the time he spent in state custody was not cognizable before the district court, and it is not cognizable on direct appeal. See United States v. Wilson, 503 U.S. 329, 332-37, 112 *940S.Ct. 1351, 117 L.Ed.2d 593 (1992). If Muniz seeks judicial review of the Bureau of Prisons’ determination regarding credit for the time he spent in state custody, he may file a 28 U.S.C. § 2241 petition for writ of habeas corpus after exhausting his administrative remedies. See id. at 335-36, 112 S.Ct. 1351. Our independent review of the record, counsel’s brief, and Muniz’s response discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.